DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-19, 27-28 and 33 are cancelled.
Claims 20-26, 39-32, 34-37 are pending.
Claim 31 is withdrawn. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the notches must be shown (and labeled) or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Claim Objections
Claims 35-36 are objected to because of the following informalities:  
Claim 35 recites, “,;” in the 3rd clause and it appears this language should recite, “;.”  Appropriate correction is required.
Claims 35-36 each end with two periods.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20-26, 39-32, 34, 36-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter type rejection.
Re claim 20, claim 20 recites, “wherein the load transfer in the reinforcement between the upper chord and the lower chord occurs primarily via the dowel or glue connections in chord edges or notches” in the last clause. However, after a review of the original disclosure, the Examiner can find no support for this limitation. The figures and specification do not show any load transfer, let alone a load transfer which “occurs primarily via the dowel or glue connections in chord edges or notches.”  The specification makes no mention of any primary location of load transfer.  Thus, there appears to be no support as originally filed for the limitation. This language will be interpreted as requiring any load transfer.  In the event that the Applicant is of the opinion that this language is supported as originally filed, the Examiner requests Applicant to please cite to where the language is supported as originally filed.
Re claim 24, claim 24 recites, “the nose receives at least a part of the support force either through support-nose contact or through folding the metal sheet over the chords” in the last lines. However, after a review of the original disclosure, the Examiner can find no support for this limitation. The figures and specification do not show nose 
Re claim 35, claim 35 recites, “wherein there is no direct load transfer between a lower surface of the upper chord and an upper surface of the lower chord.” However, after a review of the original disclosure, the Examiner can find no support for this limitation. The figures and specification do not show any load transfer, let alone a lack of any load transfer between chord surfaces.  The specification makes no mention of any primary location of load transfer.  Thus, there appears to be no support as originally filed for the limitation. This language will be interpreted as requiring load transfer at an element between the chords.  In the event that the Applicant is of the opinion that this language is supported as originally filed, the Examiner requests Applicant to please cite to where the language is supported as originally filed.
Re claim 36, claim 36 recites, “the nose receives at least a part of the support force either through support-nose contact or through folding the metal sheet over the chords” in the last lines. However, after a review of the original disclosure, the Examiner can find no support for this limitation. The figures and specification do not show nose receiving support force through contact or folding.  The specification makes no mention of any support force with respect to the nose.  Thus, there appears to be no support as originally filed for the limitation. This language will be interpreted as requiring any 
Claims 21-23, 25-26, 39-32, and 37 are rejected as being dependent on a rejected claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-26, 39-32, 34-37, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Re claim 20, claim 20 recites, “wherein the load transfer in the reinforcement between the upper chord and the lower chord occurs primarily via the dowel or glue connections in chord edges or notches” in the last clause. However, after a review of the original disclosure, the Examiner can find no support for this limitation. The figures and specification do not show any load transfer, let alone a load transfer which “occurs primarily via the dowel or glue connections in chord edges or notches.”  The specification makes no mention of any primary location of load transfer.  Thus, there appears to be no support as originally filed for the limitation. As such, it is unclear as to how the support location is arbitrary with regard to the node point and the diagonals.  
In addition, claim 20 recites, “the load transfer,” “the dowel or glue connections” and “the reinforcement” in the last clause.  There is insufficient antecedent basis for these limitations in the claims.  It appears this language refers to “a load transfer,” “connection via the dowels or adhesives” and “the at least one reinforcing element” and will be interpreted as such.
Re claim 24, claim 24 recites, “the nose receives at least a part of the support force either through support-nose contact or through folding the metal sheet over the chords” in the last lines. However, after a review of the original disclosure, the Examiner can find no support for this limitation. The figures and specification do not show nose receiving support force through contact or folding.  The specification makes no mention of any support force with respect to the nose.  Thus, there appears to be no support as originally filed for the limitation. Thus, there appears to be no support as originally filed for the limitation. As such, it is unclear as to how the nose receives at least a part of the support force either through support-nose contact or through folding the metal sheet over the chords.  For the purposes of this examination, this language will be interpreted as requiring any load transfer.  This language will be interpreted as requiring any support force on the reinforcing element.  
Re claim 34, claim 34 recites, “woody panels” throughout is a relative term which renders the claim indefinite.  The term "woody" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the 
Re claim 35, claim 35 recites, “wherein there is no direct load transfer between a lower surface of the upper chord and an upper surface of the lower chord.” However, after a review of the original disclosure, the Examiner can find no support for this limitation. The figures and specification do not show any load transfer, let alone a lack of any load transfer between chord surfaces.  The specification makes no mention of any primary location of load transfer.  Thus, there appears to be no support as originally filed for the limitation. As such, it is unclear as to how the nose receives at least a part of the support force either through support-nose contact or through folding the metal sheet over the chords.  For the purposes of this examination, this language will be interpreted as requiring any load transfer.  This language will be interpreted as requiring load transfer at an element between the chords.  
Re claim 36, claim 36 recites, “the nose receives at least a part of the support force either through support-nose contact or through folding the metal sheet over the chords” in the last lines. However, after a review of the original disclosure, the Examiner can find no support for this limitation. The figures and specification do not show nose receiving support force through contact or folding.  The specification makes no mention of any support force with respect to the nose.  Thus, there appears to be no support as originally filed for the limitation. Thus, there appears to be no support as originally filed for the limitation. As such, it is unclear as to how the nose receives at least a part of the support force either through support-nose contact or through folding the metal sheet 
Re claim 37, claim 37 recites, “woody panels” throughout is a relative term which renders the claim indefinite.  The term "woody" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  As such, it is unclear as to what degree of wood would be sufficient to be called “woody.”  For the purposes of this examination, this language will be interpreted as requiring wood panels.
Claims 21-23, 25-26, 29-32 are rejected as being dependent on a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 20, 26, 29-30, 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilb (US 3,857,218) in view of Kent et al (“Kent”) (US 2002/0040560).
Re claim 20 as best understood in view of the rejections under 35 USC 112 above, Gilb discloses a trussed joist (Fig. 1) comprising a first end (left end of Fig. 1) and a second end (right end of Fig. 1), at least the first end (let end of Fig. 1) comprising an upper chord (1) and a lower chord (2) of a wooden material (Abstract) connected to each other by elongated ascending and descending diagonals (11, 12, 13, 14) making generally triangular or trapezoidal transverse openings (between 11,12, 13 and 14) across the trussed joist (Fig. 1) and optionally having a plurality of verticals between the upper and lower chords (as this language is optional, it is not required), said upper and lower chords (1, 2) extending the elongated ascending and descending diagonals (11, 12, 13, 14) and verticals optionally to make tails (as this language is optional, it is not required); 
wherein a structural form (Fig. 1) of the trussed joist (Fig. 1) is a truss (Fig. 1) at least at the first end (left end of Fig .1) and includes node points (16, 17, 18, 19) where one or two diagonals (11, 12, 13, 14) and optionally one vertical cross at a chord (as this language is optional, it is not required) and the trussed joist (Fig. 1) at the first end (leftmost end of 1) has no reinforcements (as 16 does not extend all the way to the end of 1) at the upper and lower chords (1, 2) or between the upper and lower chords (1, 2) that would allow a support (6) elsewhere as at a node point (16, 17, 18, 19) of the trussed joist (Fig. 1) so that the support (6) has no diagonal to make a diagonal-chord or a diagonal diagonal-intersection (Fig. 1 shows 14 and 9 being disposed adjacent to, and 
wherein in the first end (leftmost end of Fig .1), the trussed joist (Fig. 1) does not have a node point (as 16 does not extend at the leftmost end) and is supported (6) 1at the first end (leftmost end of 1); 
wherein at least one reinforcing element (3, 4, 5, 6) is fixed by dowels (32) adhesives or a combination thereof or two reinforcing elements fixed with adhesive (as this is part of an “or” clause), are fixed at side faces (faces of 1 and 2) or notches of the upper and lower chords (1, 2) and optionally to at least one diagonal or vertical by a side of a support (as this language is optional, it is not required); 
wherein the at least one reinforcing element (3, 4, 5, 6) overlaps at least one node point (16, 17, 18, 19) of the trussed joist (Fig. 1);
wherein the load transfer in the reinforcement (3, 4, 5, 6) between the upper chord (1) and the lower chord (2) occurs primarily (as interpreted above, as there is at least a degree of load transfer through 32) via the dowel (32) or glue connections in chord edges (edges of 1 or 2) or notches (as this is an “or” clause),
 but fails to disclose wherein the at least one reinforcing element continuously extends between the upper and lower chords; wherein the at least one reinforcing element faces the upper and lower chords at least in a support end at least two thirds or a notching depth is at least two third chord depth; wherein an overall length of the at least one reinforcing element in a trussed joist direction is at least about one half node distance; wherein a shear resistance of the at least one reinforcing element is higher than the shear resistance of the upper and lower chords in the trussed joist direction.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the trussed joist of Gilb wherein the at least one reinforcing element continuously extend between the upper and lower chords as disclosed by Kent in order to increase rigidity of the structure, as larger reinforcing elements better reinforce than smaller reinforcing elements.  
In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the trussed joist of Gilb wherein the at least one reinforcing element face the upper and lower chords at least in a support end at least two thirds or a notching depth is at least two third chord depth in order to increase rigidity of the structure, as larger reinforcing elements better reinforce than smaller reinforcing elements.  In general, a change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). 
In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the trussed joist of Gilb wherein an overall length of the at least one reinforcing elements in a trussed joist direction is at least about one half node distance in order to increase rigidity of the structure, as larger reinforcing elements better reinforce than smaller reinforcing elements.  In general, a change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). 
See MPEP 2143 (E).
Additionally, the language “optionally” is language that suggests or makes optional the subsequent limitation or limitations.  Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.  See § MPEP 2103 (C).
Re claim 26, Gilb as modified discloses the trussed joist according to claim 20 wherein at least one reinforcing element (3, 4, 5, 6) extends the trussed joist (Fig. 1) and the upper (1) and the lower chords (2) to make an overhang (portion of 1 at 65) beyond the upper (1) and lower chords (2), and the trussed joist (Fig. 1) is supported (65) at the overhang (Fig. 1).
Re claim 29
Re claim 30, Gilb as modified discloses the trussed joist according to claim 20 wherein two reinforcing elements (3-6) are fixed in the trussed joist (Fig. 1) one in one side (as 3-6 are fixed on both sides) of the trussed joist (Fig. 1) or fixed in notches and another in another side (Fig. 1) of the trussed joist (Fig. 1) or fixed in a notch to make a void casing (3-6 are disposed on both sides of 1, and because they are folded over 1, they make a void casing, which ends up being filled by 1) by a side of the support (65).

Claim(s) 21-22, 32, 34-35 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilb (US 3,857,218) in view of Kent et al (“Kent”) (US 2002/0040560) and Eberle et al (“Eberle”) (US 4,630,424).
Re claim 21 in view of the rejections under 35 USC 112 above, Gilb as modified discloses the trussed joist according to claim 20 wherein the trussed joist (Fig. 1) is supported (6) at the upper chord (1) or between the upper (1) and the lower chords (2) but fails to disclose wherein the at least one reinforcing element has a nose which is an extension of the at least one reinforcing element receiving at least part of a support force reaching at least two thirds to the side faces or notches of the upper and lower chords at least in an edge of the support.
However, Eberle discloses wherein the at least one reinforcing element (20) has a nose (22) which is an extension of the at least one reinforcing element (20) receiving at least part of a support force (as a force transmitting through the truss would at least partly go through the reinforcing element) reaching at least two thirds to the side faces (side of 6) or notches of the upper and lower chords (6, 8) at least in an edge (left side of A and/or 4) of the support (A and/or 4).

Re claim 22, Gilb as modified discloses the trussed joist according to claim 21 but fails to disclose wherein an overall thickness of the noses at an edge of the support is at least about 18 mm and an overall area of the noses is at least about 500 mm2.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the trussed joist of Gilb as modified wherein an overall thickness of the noses at an edge of the support is at least about 18 mm and an overall area of the noses is at least about 500 mm2 in order to ensure sufficient rigidity at the top of the chord beyond the nose.  In general, a change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). 
Re claim 32, Gilb as modified discloses the trussed joist according to claim 21 wherein the support (65) is between the upper and lower chords (1, 2) but fails to disclose with two reinforcing elements making a casing at an end of the trussed joist and the at least one reinforcing element make noses above the support t.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the trussed joist of Gilb with two reinforcing elements making a casing at the end of the trussed joist and the least one reinforcing element make noses above the support as disclosed by Eberle in order to reinforce a portion of the top chord which extends beyond the nodes, and to provide additional strength and rigidity through use of casings of reinforcement elements.  
Re claim 34, Gilb as modified discloses the trussed joist according to claim 21 wherein the at least one reinforcing element (Kent: 40, 42) is a woody panel (Kent: [0004]) fixed by dowel fasteners (Gilb: 35) in side faces or notches of the upper and lower chords (Gilb: side faces of 1 and 2) extending continuously between (Kent: Fig. 1)  the upper and lower chords (Kent: 22 and 24) and the woody panel (Kent: [0004]) and is fastened using at least two dowel fasteners (Eberle: 18) and the nose (Eberle: 22) is in contact (Fig. 6) with the support (2) receiving a part of the support force (any force).
Re claim 35 as best understood in view of the rejections under 35 USC 112 above, Gilb discloses a trussed joist (Fig. 1) comprising a first end (left end of Fig. 1) and a second end (right end of Fig. 1), at least the first end (let end of Fig. 1) comprising an upper chord (1) and a lower chord (2) of a wooden material (Abstract) connected to each other by elongated ascending and descending diagonals (11, 12, 13, 14) making generally triangular or trapezoidal transverse openings (between 11,12, 13 and 14) across the trussed joist (Fig. 1) and optionally having a plurality of verticals between the 
wherein a structural form (Fig. 1) of the trussed joist (Fig. 1) is a truss (Fig. 1) at least at the first end (left end of Fig .1) and includes node points (16, 17, 18, 19) where one or two diagonals (11, 12, 13, 14) and optionally one vertical cross at a chord (as this language is optional, it is not required) and the trussed joist (Fig. 1) at the first end (leftmost end of 1) has no reinforcements (as 16 does not extend all the way to the end of 1) at the upper and lower chords (1, 2) or between the upper and lower chords (1, 2) that would allow a support (6) elsewhere as at a node point (16, 17, 18, 19) of the trussed joist (Fig. 1) so that the support (6) has no diagonal to make a diagonal-chord or a diagonal diagonal-intersection (Fig. 1 shows 14 and 9 being disposed adjacent to, and not connected to, or overlapping, 6.  Thus, there is no diagonal-chord or  diagonal diagonal-intersection at support 6); 
wherein in the first end (leftmost end of Fig .1), the trussed joist (Fig. 1) does not have a node point (as 16 does not extend at the leftmost end) and is supported (6) 1at the first end (leftmost end of 1); 
wherein at least one reinforcing element (3, 4, 5, 6) is fixed by dowels (32) adhesives or a combination thereof or two reinforcing elements fixed with adhesive (as this is part of an “or” clause), are fixed at side faces (faces of 1 and 2) or notches of the upper and lower chords (1, 2) and optionally to at least one diagonal or vertical by a side of a support (as this language is optional, it is not required); 

wherein the load transfer in the reinforcement (3, 4, 5, 6) between the upper chord (1) and the lower chord (2) occurs primarily (as interpreted above, as there is at least a degree of load transfer through 32) via the dowel (32) or glue connections in chord edges (edges of 1 or 2) or notches (as this is an “or” clause),
wherein there is no direct load transfer (as 1 and 2 do not contact each other) between a lower surface (lower surface of 1) of the upper chord (1) and an upper surface (upper surface of 2) of the lower chord (2);
but fails to disclose wherein the at least one reinforcing element continuously extends between the upper and lower chords; wherein the at least one reinforcing element faces the upper and lower chords at least in a support end at least two thirds or a notching depth is at least two third chord depth; wherein an overall length of the at least one reinforcing element in a trussed joist direction is at least about one half node distance; wherein a shear resistance of the at least one reinforcing element is higher than the shear resistance of the upper and lower chords in the trussed joist direction, and wherein, in addition to reinforcing provided by the at least one reinforcing element, reinforcing includes a nose which is an extension of at least the reinforcing receiving at least a part of a support force reaching at least two thirds to the side faces or notches of the upper or lower chords at least in an edge of the support.
However, Kent discloses wherein the at least one reinforcing element (42) continuously extends (Fig. 4) between the upper (16) and lower chords (24).

However, Eberle discloses wherein the at least one reinforcing element (20) has a nose (22) which is an extension of the at least one reinforcing element (20) receiving at least part of a support force (as a force transmitting through the truss would at least partly go through the reinforcing element) reaching at least two thirds to the side faces (side of 6) or notches of the upper and lower chords (6, 8) at least in an edge (left side of A and/or 4) of the support (A and/or 4).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the trussed joist of Gilb wherein the at least one reinforcing element has a nose which is an extension of the at least one reinforcing element receiving at least part of a support force reaching at least two thirds to the side faces or notches of the upper and lower chords at least in an edge of the support as disclosed by Gilb in order to reinforce a portion of the top chord which extends beyond the nodes.  
In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the trussed joist of Gilb wherein the at least one reinforcing element face the upper and lower chords at least in a support end at least two thirds or a notching depth is at least two third chord depth in order to increase rigidity of the structure, as larger reinforcing elements better reinforce In re Rose, 105 USPQ 237 (CCPA 1955). 
In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the trussed joist of Gilb wherein an overall length of the at least one reinforcing elements in a trussed joist direction is at least about one half node distance in order to increase rigidity of the structure, as larger reinforcing elements better reinforce than smaller reinforcing elements.  In general, a change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). 
In addition, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the trusted joist of Gilb wherein a shear resistance of the reinforcing elements is higher than the shear resistance of the upper and lower chords in the trussed joist direction in order to increase rigidity of the structure, as increasing shear resistance of a reinforcement is going to provide more shear resistance than a smaller chord, and as it has been held that choosing from a finite number of identified, predictable solutions (shear resistances), with a reasonable expectation of success (increased rigidity) is within the level of ordinary skill in the art.  See MPEP 2143 (E).
Additionally, the language “optionally” is language that suggests or makes optional the subsequent limitation or limitations.  Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a See § MPEP 2103 (C).
Re claim 37, Gilb as modified discloses the trussed joist according to claim 68 wherein the at least one reinforcing element (Kent: 40, 42) is a woody panel (Kent: [0004]) with a nose (Eberle: 22) and the nose (Eberle: 22) is in contact (Fig. 6) with the support (2) receiving a part of the support force (any force).

Allowable Subject Matter
Claims 23-25 and 36 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  The indication of allowability is subject to further review upon Applicant’s response to the rejections under 35 USC 112 in the above.  

Response to Arguments 
Objections to the Claims:  Applicant’s argument with respect to the claim objections is persuasive and objection to the claims is hereby withdrawn.
Objections to the Drawings:  Applicant’s argument with respect to the drawings is persuasive and objection to the drawings is hereby withdrawn.
Claim Rejections 35 USC 112:  
Claim Rejections 35 USC 102 and 103:  Applicant’s arguments with respect to all claims have been considered but are not persuasive.
	At the outset, it is noted that Applicant states claim 35 is previously claim 23 (indicated allowable) rewritten in independent form.  Claim 35 is not previous claim 23 written in independent form.  Claim 35 appears to be a previous claim 20 and claim 21, with an additional limitation regarding a lack of load transfer between chords.  Claim 21 was rejected in the previous rejection and the above, and the additional limitation regarding a lack of load transfer is addressed in the above.  Claim 35 is thus not condition for allowance.  	
	Applicant first argues that Gilb’s joist is supported at a node point with a diagonal, whereas Applicant’s joist is not supported at a node point with a diagonal.  However, as shown in the above, the diagonals of Gilb do not reach (extend to) the supports 6.  The diagonals end adjacent to the supports 6.  Thus, there is no diagonal at the supports, as claimed.  
	Applicant next argues the Gilb is silent as to cutting and trimming.  There is no claim language directed to cutting or trimming, only being uncut (claim 29) which is addressed above.  Further, cutting and trimming are method steps.  The present invention is directed to a product, not a method of producing a product.  
Applicant next argues that Gilb’s reinforcement are used differently than Applicant’s.  Applicant’s claims do not recite any purpose whatsoever for the reinforcements.  In addition, secondary references are cited disclosing reinforcements which attain the same goal argued by Applicant.  

Applicant next argues workability of both Gilb and Kent.  However, no such “workability” is claimed, and this particular language was addressed in numerous previous responses.  
Applicant next argues that Gilb’s web is metal, and cutting metal is complicated and Gilb doesn’t teach or suggest cutting.  Again, the claims are drawn to a product, not a manner of production.  The perceived speculative difficulty in producing the product has no bearing on the final product as claimed.  The claims are drawn to a final product, not a manner of its production.  
Applicant argues that Kent discloses a diagonal in the reinforcement.  Kent is not relied upon showing a lack of a diagonal in a reinforcement.  
Applicant next argues Gilb has a diagonal that is specifically located and cannot be removed.  However, as discussed above, to meet Applicant’s claim limitations, no removal of any diagonal of Gilb is required.  
As such, the prior art meets the claim.  
		
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number is (571)272-8838.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571)270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635



/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635